                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

MARY L. MCCLUNE               )
                              )
Plaintiff,                    )
                              )
           v.                 )            Case No. 18-00370-CV-W-HFS
                              )
FARMERS INSURANCE COMPANY, INC)
                              )
Defendant.                    )


                          MEMORANDUM TO COUNSEL

      Through informal communication the parties jointly seek a hearing

regarding a discovery dispute on requests for, among other things, expert reports

and dates of certain payments.

      There have been repeated discovery disputes requiring the court’s

intervention in this action. Plaintiffs most recent motion to compel discovery

(Doc. 37), and motion to file supplemental suggestions (Doc. 47) was stayed, due

to defendant’s early filing for summary judgment prior to the expiration of the

discovery deadline. (Order dated July 1, 2019, Doc. 62). Although plaintiff did not

oppose this early filing by defendant, she now joins with the request for a hearing

on discovery matters.
      Absent acknowledgment from defendant that summary judgment was filed

prematurely, and request to withdraw the motion, discovery motions, as

previously ruled, are “STAYED pending consideration and review of defendant’s

motion for summary judgment.”



SO ORDERED.
                                    __/s/ Howard F. Sachs________
                                    HOWARD F. SACHS
                                    UNITED STATES DISTRICT JUDGE

July 17, 2019

Kansas City, Missouri
